Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/22/2020.
Claims 1-29 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claims 28-29 objected to because of the following informalities:  claims 28-29 are system claims and appears to be dependent upon claim 17 instead of clam 1. Examiner interprets claim 28-29 to be dependent upon claim 1. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.



Claims 1-29 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more. 
The claim 1 is directed to a statutory category, because a series of steps, identifying…, providing…, receiving…, generating…, and training a machine learning software model to predict behavior of real-world sensor satisfies the requirements of a process.  The overall effect 
The claim(s) recite(s) identifying machine process parameters for an additive manufacturing process to produce a part; providing a real-world sensor to sense a characteristic associated with a real-world version of the additive manufacturing process; receiving sensor readings from the real-world sensor while the machine is performing the real-world version of the additive manufacturing process; generating, with a computer-based processor, physics-based features associated with the additive manufacturing process; and training a machine-learning software model based at least in part on the machine process parameters, the sensor readings, and the physics-based features to predict a behavior of the real-world sensor. The steps of, identifying…, providing…, receiving…, generating…, and training a machine learning software model to predict behavior of real-world sensor merely employs a concept that is similar to the concepts involving human activity relating to commercial practices (e.g., hedging in Bilski) that have been found by the courts to be abstract ideas. The claim is directed to an abstract idea.
This judicial exception is not integrated into a practical application. In particular, Claim 1 is not functionally limited to use trained software for a technical purpose. Because the training per se does not provide a technical effect, the trained software is to be considered as an abstract model, lacking a technical character. The rest of the features of claim 1 are abstract also do not contribute to providing an effect, which solves a problem in the field of either computers or 
unspecified process. The claim is directed to an abstract idea. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a sensor and computer-based processor to perform identifying…, providing…, receiving…, generating…, and training a machine learning software model to predict behavior of real-world sensor no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-16 and 28-29, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claim 17, is a system claim and recites the similar steps as to claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 18-27, the claims do not remedy claim 17and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-22 and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 20180341248 to Mehr et al.
Per claim 1:
Mehr discloses:
1. A method comprising: 
identifying machine process parameters for an additive manufacturing process to produce a part (Paragraph [0051,0052] “the additive manufacturing processes and systems… a set of process parameters typically needs to be chosen and the equipment needs to be adjusted accordingly. Important process control parameters for laser-metal wire deposition include the laser power setting, the wire feed rate, and the traverse speed”); 
providing a real-world sensor to sense a characteristic associated with a real-world version of the additive manufacturing process (Paragraph [0125] “providing one or more  wherein the real-time data from the one or more sensors is provided as input… in real-time”); 
receiving sensor readings from the real-world sensor while the machine is performing the real-world version of the additive manufacturing process (Paragraph [0128] “one or more sensors (e.g., image sensors or machine vision systems) provide data on electromagnetic radiation that is reflected, scattered, absorbed, transmitted, or emitted by the object”); 
generating, with a computer-based processor, physics-based features associated with the additive manufacturing process (Paragraph [0035] “adaptive real-time control of additive manufacturing… process throughput, and quality of the parts that are produced”); and 
training a machine-learning software model based at least in part on the machine process parameters, the sensor readings, and the physics-based features to predict a behavior of the real-world sensor (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Mehr teaches Paragraph [0111] “a training data set used to "teach" the machine learning algorithm used to run the process control. In some embodiments, real-time (or "in-process") process characterization data is fed to the machine learning algorithm so that it may adaptively adjust one or more process control parameters in real-time”).

Per claim 2:
Mehr discloses:
2. The method of claim 1, further comprising: providing a computer-aided design (CAD) model of the part (Paragraph [0133] “providing an input design geometry for an object (e.g., a 3D CAD model)”); and producing virtual data about a machine tool path for the additive manufacturing process to produce the part with computer-based software based on the CAD model (Paragraph [0086] “additive manufacturing processes utilize slicing a 3D CAD model into a set of two-dimensional layers having either a constant or adaptive thickness, where the layers are stacked in a single build direction”), wherein generating the physics-based features is based at least in part on the virtual data about the machine tool path (Paragraph [0043] “additive manufacturing processes is the reduced number of fabrication steps required to transform a virtual design into a ready-to-use (or nearly ready-to-use) part”).

Per claim 3:
Mehr discloses:
3. The method of claim 2, wherein the physics-based features represent energy delivered into and heat conducted out of a zone of interest during the additive manufacturing process (Paragraph [0067] “another one of the main process control parameters, the traverse speed impacts the amount of material deposited per unit length and the input energy per unit length”).

Per claim 4:
Mehr discloses:
4. The method of claim 3, wherein the zone of interest is an area on a surface of a powder bed (Paragraph [0048] “powder is applied and heated again… material as the leftover material holds it upright… one removes it from the powder bed and clean off any excess material”), wherein the zone of interest is concentric with a spot where energy is being introduced into the powder bed at a particular point of time in the additive manufacturing process (Paragraph [0072] “adjusted depending on the choice of material and the energy input required to melt the material, which in turn is determined based on the desired deposition rate, deformation restrictions, the material's viscosity, and the available laser power and beam spot sizes”).

Per claim 5:
Mehr discloses:
5. The method of claim 4, wherein the zone of interest moves and remains concentric with wherever energy is being introduced into the powder bed as the additive manufacturing process progresses (Paragraph [0050] “process operates at higher temperatures than many other techniques (up to 1000° C.), which can lead to differences in phase formation though solidification and solid state phase transformation. The powder feedstock is .

Per claim 9:
Mehr discloses:
9. The method of claim 2, wherein generating the physics-based features comprises: generating an effective conduction feature, wherein the effective conduction feature corresponds to an ability to dissipate energy introduced into a zone of interest via thermal conduction (Paragraph [0071] “melt the wire is by heat conduction from the melt pool, i.e., by plunging the wire into the melt pool. Precautions must be taken to adjust the wire feed rate to a value sufficiently low relative to the melting rate provided by the heat energy in the melt pool that the wire melts completely”).

Per claim 10:
Mehr discloses:
10. The method of claim 9, wherein generating the effective conduction feature comprises: determining how much of the zone of interest does not receive a direct delivery of energy within a finite window of time based at least in part on the virtual data about the machine tool path (Paragraph [0072] “The process control parameters described above are adjusted depending on the choice of material and the energy input required to melt the material, which in turn is .

Per claim 11:
Mehr discloses:
11. The method of claim 10, wherein the virtual data about the machine tool path comprises time, location, and power information for a heat source in the additive manufacturing machine (Paragraph [0108] “the location of a deposition apparatus as a function of time (i.e., a tool path)… heat flux into a material during deposition… an inductive heating apparatus”).

Per claim 12:
Mehr discloses:
12. The method of claim 1, wherein the machine process parameters comprise power, speed, and scan pattern information associated with the additive manufacturing process (Paragraph [0072] “process control parameters described above are adjusted depending on the choice of material and the energy input required to melt the material, which in turn is determined based on the desired deposition rate, deformation restrictions, the material's viscosity, and the available laser power and beam spot sizes. These factors put a requirement on the laser power, the traverse speed, and the wire feed rate settings”).

Per claim 13:
Mehr discloses:
13. The method of claim 1, further comprising: optimizing the process parameters using a trained version of the machine-learning software application (Paragraph [0027] “providing a predicted optimal set/sequence of one or more process control parameters for fabricating the object, wherein the predicted optimal set of one or more process control parameters are derived using a machine learning algorithm that has been trained using the training data set”).

Per claim 14:
Mehr discloses:
14. The method of claim 13, wherein optimizing the process parameters using the trained version of the machine-learning software model comprises: adjusting the machine process parameters based on information from the machine-learning software model to produce a desired sensor reading at the real-world sensor during the additive manufacturing process (Paragraph [0027] “performing the additive manufacturing or welding process to fabricate the object, wherein real-time process characterization data is provided as input to the machine learning algorithm to adjust one or more process control parameters in real-time”).

Per claim 15:
Mehr discloses:
15. The method of claim 1, further comprising: 
predicting a behavior (Paragraph [0125] “process simulation data”) of the real-world sensor during the additive manufacturing process with the machine-learning software model (Paragraph [0125] “providing one or more sensors, wherein the one or more sensors provide real-time data for one or more object properties… sing a machine learning algorithm”); 
comparing the predicted behavior to an actual behavior of the real-world sensor during the additive manufacturing process (Paragraph [0131] “a reference data set from the sensor data may be used to increase contrast between normal and defective features of the object, thereby facilitating defect detection and classification”; Paragraph [0139] “identifying the current "state" of the part under fabrication (e.g., based on the real-time stream of process characterization data supplied by one or more sensors), (ii) comparing the current "state" to the design target (or reference "state")”); and 
detecting an anomaly in behavior of the real-world sensor based on the comparison (Paragraph [0131] “an image sensor or machine vision system is used for defect detection, the reference data set may comprise an image (or set of images, e.g., representing different views) of an ideal, defect-free object”).

Per claim 16:
Mehr discloses:
16. The method of claim 1, wherein the additive manufacturing process is three dimensional (3D) printing (Paragraph [0043] “Additive manufacturing may also be referred to as "direct digital manufacturing", "solid free form fabrication", "liquid solid free form fabrication", or "3D printing", and may comprise deposition of material in a variety of different states including liquid, powder, and as fused material”) and wherein the additive manufacturing machine comprises a build platform, a powder bed atop the build platform (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Mehr teaches Paragraph [0087] “Tool path planning for powder-based additive manufacturing processes that utilize fine, statistically-distributed particles is somewhat independent of geometric complexity”); and 
a heat source configured to deliver heat into a surface of (Paragraph [0080] “laser beam provides a focused heat source”) the powder bed to create the part (Paragraph [0050] “powder bed method produces fully dense metal parts directly from a metal powder which have the characteristics of the target material”).

Claims 17-21 and 25-29 is/are the system claim corresponding to method claims 1-5 and 9-16 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-5 and 9-16 respectively, as noted above.

Allowable Subject Matter
Claim 6 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, Claims 7-8 and 23-24 are objected by virtue of their respective dependencies on claims 6 and 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 7308385 discloses a system for empirically diagnosing a condition of a monitored system. Estimates of monitored parameters from a model of the system provide residual values that can be analyzed for failure mode signature recognition. Residual values can also be tested for alert (non-zero) conditions, and patterns of alerts thus generated are analyzed for failure mode signature patterns. The system employs a similarity operator for signature recognition and also for parameter estimation. Failure modes are empirically determined, and precursor data is automatically analyzed to determine differentiable signatures for failure modes.



USPN 10921782 discloses methods for control of post-design free form deposition processes or joining processes are described that utilize machine learning algorithms to improve fabrication outcomes. The machine learning algorithms use real-time object property data from one or more sensors as input, and are trained using training data sets that comprise: i) past process simulation data, past process characterization data, past in-process physical inspection data, or past post-build physical inspection data, for a plurality of objects that comprise at least one object that is different from the object to be fabricated; and ii) training data generated through a repetitive process of randomly choosing values for each of one or more input process control parameters and scoring adjustments to process control parameters as leading to either undesirable or desirable outcomes, the outcomes based respectively on the presence or absence of defects detected in a fabricated object arising from the process control parameter adjustments.

US 20190188346 A1 discloses a system and method is provided for modeling characteristics of a melt pool that forms during an additive manufacturing process. The system may include at least one processor configured to generate a data-driven model capable of predicting melt pool temperature and melt pool area for target deposit location points along at least one tool path for a three dimensional (3D) printer at which a laser of the 3D printer melts new deposits of material to buildup a product. The generation of the data-driven model may be based at least in part on melt pool temperatures and melt pool areas for a selected nearest subset 

Buys, Koen, et al. "Virtual data generation based on a human model for machine learning applications."
Adeshina, Yusuf O., Eric J. Deeds, and John Karanicolas. "Machine learning classification can reduce false positives in structure-based virtual screening."
Nikolaev, E. I., et al. "Using virtual data for training deep model for hand gesture recognition."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

/Satish Rampuria/Primary Examiner, Art Unit 2193